707 S.E.2d 248 (2011)
Lamez WILLIAMS
v.
AMERICAN EAGLE AIRLINES.
No. 21P11-1.
Supreme Court of North Carolina.
April 13, 2011.
Bartina Edwards, Charlotte, for Williams, Lamez.
Phillip Strach, Raleigh, for American Eagle Airlines, Inc.
Thomas A. Farr, Raleigh, for American Eagle Airlines, Inc.
The following order has been entered on the motion filed on the 8th of April 2011 by Ross S. Sohm to Withdraw as Counsel of Record:
"Motion Allowed by order of the Court in conference, this the 13th of April 2011."